Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2010/0234192A1 to Oller (hereinafter “Oller”).
Regarding claim 1, Oller discloses a physical therapy device comprising (at Fig. 1 stretching apparatus 100): 
	an elongated shaft configured to be placed parallel with a human leg, wherein the elongated shaft is oriented such that a first end is located at a point along the elongated shaft that is furthest away from a human torso (Fig. 1 shaft member 110, second end 106 is furthest from torso; Fig. 8 shows the tubular member placed parallel with a human leg), and 
	the elongated shaft is also oriented such that a second end is located at a point along the elongated shaft that is furthest away from the first end (Fig. 1 top surface 112); 
	a brace element affixed to the first end of the elongated shaft, wherein the brace element is configured to engage a human foot (Fig. 1 pedals 140); and 
	a handle element affixed to the second end of the elongated shaft, wherein the handle element is configured to endure pressure from a human hand (Fig. 1 handles 134).  
Regarding claim 2, Oller discloses the physical therapy device of claim 1, and further discloses wherein the brace element is further configured to exert pressure on a digital sulcus portion of the human foot (Fig. 1 pedals 140; Paragraph 0039 discloses the user exerts a force on the pedals with their feet, thus a force is exerted on the foot by the pedals).  
Regarding claim 3, Oller discloses the physical therapy device of claim 2, and further discloses wherein the brace element is a u-shape that is configured such that an opening of the u-shape wraps around the digital sulcus portion of the human foot (Oller at Paragraph 0038 discloses the pedals may be u-shaped; Figs. 8-10 show the pedals support the digital sulcus portion of the foot).  
Regarding claim 5, Oller discloses the physical therapy device of claim 1, and further discloses  wherein the brace element further comprises a grip surface for preventing slippage (Oller at Fig. 1 top surface 143 function as  grip surfaces).  
Regarding claim 6, Oller discloses the physical therapy device of claim 5, and further discloses
wherein the grip surface is constructed of a material selected from the group consisting of leather, rubber, and elastic material (Oller at Paragraph 0038 discloses the pedals may be made of hard rubber and that the pedals may be coated with rubber for gripping).  
Regarding claim 7, Oller discloses the physical therapy device of claim 1, and further discloses wherein the physical therapy device is constructed of material selected from the group consisting of metal, wood, polymer, and carbon fiber (Oller at Paragraph 0031 discloses that the tubular member may be made of wood, metal or plastic).  
Regarding claim 9, Oller discloses the physical therapy device of claim 1, and further discloses wherein the brace element is an arm that is oriented perpendicular to the elongated shaft (Oller at Fig. 1 pedals 140 are perpendicular to shaft member 110).  
Regarding claim 10, Oller discloses the physical therapy device of claim 9, and further discloses wherein the brace element is affixed to the elongated shaft with a hinge that allows for the brace element to be reoriented such that the brace element is parallel to the elongated shaft (Fig. 5 pedals 140, hinges 144 are affixed to shaft member 110; Paragraph 0038 discloses the pedals fold up and thus would be parallel to the elongated shaft; Examiner notes that Merriam Webster defines affix to mean “to attach in any way” and thus either direct or indirect attachment will satisfy the requirement the pedals be affixed to the elongated shaft).  
Regarding claim 11, Oller discloses the physical therapy device of claim 9, and further discloses wherein the brace element has a length of 2 inches to 12 inches (Paragraph 0038 discloses the pedals may be between 5 and 7 inches. Although the dimensions are not explicitly disclosed, courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, the claimed dimensions are met by the prior art because there would be no difference in function of the prior art device.).  
Regarding claim 12, Oller discloses the physical therapy device of claim 1, and further discloses wherein the elongated shaft has a length from 24 inches to 60 inches (Paragraph 0031 discloses “According to one embodiment, the tubular member 102 and the shaft member 110 may be dimensioned to be 30 inches or more in length, for example. Smaller dimensions may be used.” Although the dimensions are not explicitly disclosed, courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, the claimed dimensions are met by the prior art because there would be no difference in function of the prior art device.).  
Regarding claim 13, Oller discloses the physical therapy device of claim 12, and further discloses wherein the elongated shaft further comprises an adjustment mechanism that allows for the length of the elongated shaft to be adjusted to match the length of the human leg (Fig. 1 apertures 120 allow for adjustment shaft height; Paragraph 0046 discloses the apparatus may be adjusted to a desired height). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US5776083A to Jacob et al. (hereinafter “Jacob”).
Regarding claim 4, Oller discloses the physical therapy device of claim 1, and further discloses
wherein the handle element is configured to be pulled in a direction away from the human foot (Oller at Fig. 9 & 10 demonstrates the handle moves away from the foot when used) and wherein the handle has a grip surface to prevent slippage (Oller at Paragraph 0036 discloses the handles may have plurality of sections for gripping). Oller does not disclose wherein the handle element further comprises a loop  and wherein the loop is centered on the axis of the elongated shaft and perpendicular to the brace element such that the human hand is held in a neutral position when the human hand applies pressure to the handle element. However, Jacob demonstrates it was known in the art before the effective filing date of the claimed invention to use a stretching device having a loop handle centered above a shaft and perpendicular to a brace element (Jacob at Fig. 1 shows loop member 14 is centered over elongated shaft 12 and perpendicular to hook member 16; Fig. 26 demonstrates the hand centered in the loop member when in use, and would result in a neutral position of the hand). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to further include a loop handle, as taught by Jacob, in order to provide an alternate manner of grabbing the device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US10195068B2 to Wiley (hereinafter “Wiley”).
Regarding claim 8, Oller discloses the physical therapy device of claim 1, but does not disclose wherein the brace element is a loop that is configured such that an aperture of the loop allows for a distal end of the human foot to pass through the aperture. However, Wiley demonstrates it was known in the art before the effective filing date of the claimed invention to use a device which has a brace element in a loop configuration (Fig. 1B stabilization strap 122 is used to connect portions of platform 100).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to include a stabilization strap creating a looped brace element, as taught by Wiley, in order to secure and further stabilize a user’s foot in a desired position (Col. 6 lines 16-18).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US2017/0252603A1 to Wu (hereinafter “Wu”).
Regarding claim 14, Oller discloses the physical therapy device of claim 1, but does disclose wherein the brace element has a conical member, wherein the conical member is configured to manipulate soft tissue on the human foot. However, Wu demonstrates it was known in the art before the effective filing date of the claimed invention to use a brace element with a conical member (Fig. 2 protrusions 511; Examiner notes that Merriam Webster defines cone to mean “a solid bounded by a circular or other closed plane base and the surface formed by line segments joining every point of the boundary of the base to a common vertex”, thus the protrusions of Wu meet this definition as they are joined by a common vertex and have a closed plane base).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to use protrusions on the foot surface, as taught by Wu, in order to provide massage to the feet of the user (Paragraph 0026).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding stretching devices for the leg:  US-8919362-B1 to Mortenson; US-8409121-B1 to Al-Oboudi; US-6206807-B1 to Cowans; US-20190008715-A1 to Younger; US-20170360650-A1 to DeBenedetto; US-20170216124-A1 to Kaneyama; US-20150007862-A1 to Dickerson; US-20130197403-A1 to Sevy; US-20120123425-A1 to Worley; and US-20110166485-A1 to Owens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785               

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785